Citation Nr: 0209399	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-11 441A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
low back disability, currently rated as 60 percent disabling.

(The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) will be the subject of a separate Board 
decision.)


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In November 1998, 
the RO denied an increased rating for service-connected low 
back disability, rated as 40 percent disabling.  A notice of 
disagreement was received in March 1999, a statement of the 
case was issued in March 1999, and a substantive appeal was 
received in June 1999.  In October 1999, the RO denied TDIU.  
A notice of disagreement was received in December 1999, a 
statement of the case was issued in December 2000, and a 
timely substantive appeal was received in February 2001.

The issue of an increased rating for low back disability was 
previously before the Board in October 2000, at which time it 
was remanded for further development of the evidence.

In April 2002, the RO increased the rating for the veteran's 
low back disability from 40 to 60 percent.  However, this 
action did not constitute a full grant of the benefits sought 
on appeal.  Accordingly, this issue on appeal remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board is undertaking additional development of the total 
rating based on individual unemployability issue pursuant to 
the authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903 (67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the response of the veteran and his representative, the Board 
will prepare a separate decision addressing this issue.


FINDING OF FACT

The veteran's service-connected low back disability is not 
manifested by cord involvement or or ankylosis in an 
unfavorable angle, nor does it result in a situation where 
the veteran is either bedridden or requires long leg braces.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 60 
percent for low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5285, 5286 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the claim for an increased 
rating for low back disability.  This issue has been 
addressed in the rating decision, statement of the case, and 
supplemental statement of the case.  In these documents, the 
veteran has been furnished notice of the applicable laws and 
regulations regarding an increased rating for low back 
disability.

With regard to the assistance requirements of the new law, 
the Board observes that the veteran has been afforded VA 
examinations, and the Board finds these examinations to be 
adequate.  As the record shows that the veteran has been 
afforded a VA examination in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  No additional pertinent 
evidence has been identified by the veteran.  Accordingly, 
the Board therefore finds that the record as it stands is 
adequate to allow for an equitable review of the claim for an 
increased rating for low back disability.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, remanding the claim for an increased rating for 
low back disability would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected low back disability has been 
described by the RO for rating purposes as degenerative disc 
disease, lumbosacral spine, status-post partial 
hemilaminectomy and removal of herniated intravertebral disc 
L5 and spine fusion to the sacrum; status-post decompression 
laminectomy at L4-5 with discectomy.  This disability is 
currently rated as 60 percent disabling under the provisions 
of Diagnostic Code 5293 for intervertebral disc disease.  
This is the highest rating available under this Code. 

The veteran's low back disability may be assigned a rating in 
excess of 60 percent under Diagnostic Codes 5285 and 5286.

Diagnostic Code 5285 provides that a 60 percent rating is 
warranted for residuals of fracture of a vertebrae without 
cord involvement, abnormal mobility requiring neck brace 
(jury mast).  A 100 percent evaluation is warranted for 
residuals of a fracture of a vertebrae with cord involvement, 
bedridden, or requiring long leg braces.  In other cases, the 
residuals will be rated according to definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of the vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 
5285.

Diagnostic Code 5286 provides that a 60 percent evaluation is 
warranted for complete bony fixation (ankylosis) of the spine 
at a favorable angle.  A 100 percent evaluation requires the 
same at an unfavorable angle with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, 
Diagnostic Code 5286.

The United States Court of Appeals for Veterans Claims has 
held that, when a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

A rating in excess of 60 percent is not warranted under 
Diagnostic Code 5285.  An August 1998 VA examination report 
does show that the veteran had back pain and degenerative 
changes in his lumbosacral spine.  An October 2001 VA 
examination report shows that the veteran was diagnosed s 
having chronic low back pain.  However, there is no evidence 
of cord involvement, nor is there evidence that the veteran 
is bedridden or that he requires long leg braces.

Additionally, the medical evidence does not include any 
report or finding of complete bony fixation (ankylosis) of 
the veteran's lumbar spine in an unfavorable angle to warrant 
application of Diagnostic Codes 5286.

To the extent that that provisions of 38 C.F.R. §§ 4.40, 4.45 
may apply in considering the disability under Codes 5285 and 
5286, there is no persuasive evidence of additional 
functional loss due to pain, fatigue, weakness or 
incoordination.  The Board notes a January 2002 addendum to 
an October 2001 VA examination report.  In the addendum, the 
examiner comments that it was not possible to know the extent 
of impairment after a disk herniation and subsequent repair.  
The examiner noted that although examination was within 
normal limits and an EMG did not show any neurgenic changes, 
the fact that the veteran complained of pain demonstrated 
some functional loss.  However, the Board finds that the 
current 60 percent rating must be viewed as contemplating the 
veteran's pain in light of what appears to be negative 
findings with regard to radiculopathy and neuropathy.  

In sum, the Board is compelled to conclude that the 
preponderance of the evidence is against a finding that the 
criteria for a rating in excess of the current 60 percent 
have been met.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to warrant a favorable 
decision as to this issue.


ORDER

Entitlement to an evaluation in excess of 60 percent for 
service-connected low back disability is not warranted.  To 
this extent, the appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps 
you can take if you disagree with our decision.  We are in 
the process of updating the form to reflect changes in the 
law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meanwhile, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

